Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 and 02/16/2022 have been entered. 
Claim(s) 3-8, 11-16, 18-19 are cancelled and pending claims 1,2, 9, 10, 17, and 20 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claim 1, and “control element…for releasing the propellant and activating the alarm” in claim 17. Both these limitation uses the generic placeholder ‘element’ that is coupled with functional language ‘control’ and ‘for releasing…and activating…’, without reciting sufficient structure to perform the recited function. Paragraph 35 of the specification indicates “The control element 132 may be a central processing unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9, 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint invent-tor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a rate-of-rise heat sensor configured to trigger the release of the at least one extinguishing agent at a temperature of about 140 degrees Fahrenheit”, which appears to be a new matter issue. Applicant’s original disclosure appears to indicate the heat sensor can be a “fixed temperature heat sensor” or “a rate-of-rise heat sensor” (paragraph 33 of the Specification). A fixed temperature heat sensor is well known in the art to trigger release/actuation at a fixed temperature, i.e. “about 140 degrees Fahrenheit”. A rate-of-rise heat sensor detect the rate of temperature rise within a time duration (i.e. paragraph 33 of Icove reference (US 20110155397): “Combination rate-of-rise, fixed temperature thermal detectors 140 are located approximately every other window pane which operate, for example, at a rate-of-rise of 15° F. per minute or a fixed temperature of one of 135° and 194° F”). There is no description found in applicant’s original disclosure that indicates “the rate-of-rise heat sensor is configured to trigger the release of the at least one extinguishing agent at a temperature of about 140 degrees Fahrenheit”, this is not how rate-of-rise heat sensor is known to operate.  Claims 2, 9, 10 are rejected due to their dependencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a rate-of-rise heat sensor configured to trigger the release of the at least one extinguishing agent at a temperature of about 140 degrees Fahrenheit”. This limitation appears to be conflicting with the well-known function of the rate-of-rise heat sensor, which is triggering actuation based on how fast the temperature rise over a duration time, as opposed to the other heat sensor that detect and trigger actuation based on a fixed temperature. Evidence of this known heat sensing mechanism is shown via paragraph 33 of Icove reference (US 20110155397), which states: 
	“Combination rate-of-rise, fixed temperature thermal detectors 140 are located approximately every other window pane which operate, for example, at a rate-of-rise of 15° F. per minute or a fixed temperature of one of 135° and 194° F”. 
The scope of the claim is indefinite as it is not understood how a rate-of-rise heat sensor can trigger at a fixed temperature. This limitation is addressed as best understood. Claims 2, 9, 10 are also indefinite due to their dependencies.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20040226726) in view of Whitney (US 20080017393) and, further in view of Icove (US 20110155397) and Meis (US 20170088272).
	Re claim 1, Holland discloses an automatic fire suppression system (fig. 2) comprising: 
an extinguishing agent reservoir (104) for retaining at least one extinguishing agent (fig. 2) having a closable opening (outlet 330 that is closed by rupture disk 322, which can be open to release the extinguishing agent when system is activated) for releasing the at least one extinguishing agent (par. 39 also indicates the outlet 330 can be closed with a valve in place of the rupture disk); 
a distribution component (106, 112, 108) comprising a plurality of individual nozzles (108) for dispensing the at least one extinguishing agent; and 
a detection component (414, 412) for detecting heat or smoke, comprising a heat sensor (414) and smoke detector (412);
wherein the detection component (414, 412) further comprises a control element (processor 402; par. 47, 48) electrically connectable (capable of) to a battery and a residential electrical power source (par. 17: “The system is able to detect a fire and automatically activate under the right circumstances … The system can be integrated into the vehicle's battery or other stored energy device if power is necessary to activate the fire suppression system”). 
a) Holland does not teach the reservoir comprising a bladder.   
	However, Whitney discloses a fire suppression system (fig. 2), in the same field of endeavor, having a container 202 comprising an internal bladder (par. 34) containing fire suppression material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Whitney to substitute the reservoir in Holland with the container 202 and bladder reservoir construction in Whitney. The substitution of one known element (extinguishing agent reservoir 104) as taught by Holland with another (extinguishing container with bladder) as taught by Whitney would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of reservoir construction would have yielded predictable results, namely, providing proper containment for extinguishing agent until discharge is needed. Doing so would reduce the chance of incidental leakage in between connectors during installation and transport. 
b) Additionally, while Holland discloses the suppression system is installed in the vehicle as shown in fig. 1 (par. 34), implying a mounting component is needed, Holland does not specifically describe the mounting component for magnetically or adhesively attaching the automatic fire suppression system to a surface.
Whitney further teaches a mounting component for magnetically (par. 55, magnetic plate) or adhesively (par. 25, 55) attaching the automatic fire suppression system to a surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Whitney to utilize magnet or adhesive for mounting the system to a surface of the vehicle. The substitution of one known element (generic mounting/installation) as taught by Holland with another (adhesive or magnet) as taught by Whitney would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the mounting component would have yielded predictable results, namely, securing the suppression system to a desired surface for fire protection of a space. 
c) Holland does not explicitly teach the heat sensor is a rate-of rise heat sensor configured to release extinguishing agent at about 140F. 
However, Icove discloses an automatic fire suppression system that utilize a rate of rise heat sensor 140 that is also configured to trigger release of water/extinguishing agent at about 140F (Par. 33: “135” is about 140; applicant’s disclosure does not specify a marginal range for approximation associated with the recited term “about”; “Combination rate-of-rise, fixed temperature thermal detectors 140 are located approximately every other window pane which operate, for example, at a rate-of-rise of 15° F. per minute or a fixed temperature of one of 135° and 194° F”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Icove to substitute a generic heat sensor in Holland with the rate-of-rise heat sensor taught by Icove configured to trigger release of the extinguishing agent at a temperature of about 140F. The substitution of one known element (generic heat sensor) as taught by Holland with another (rate-of-rise heat sensor) as taught by Icove would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the heat sensor would have yielded predictable results, namely, detecting heat in a fire scenario to trigger fire suppression. 

d) Holland does not explicitly teach the smoke detector is a combination of ionizing and photoelectric type. 
However, Meis teaches a fire protection system, in the same field of endeavor, that utilize a detector 237 (fig. 2) that is a combination of photoelectric and ionizing smoke detector (par. 21: “The detector 237 may be a photoelectric detector for detecting fire and/or smoke, an ionization detector for detecting fire and/or smoke, or a combination of the two in a common detector housing”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Meis to substitute the generic smoke detector in Holland with the combined ionizing photoelectric smoke detector. The substitution of one known element (generic smoke detector) as taught by Holland with another (combined ionizing photoelectric smoke detector) as taught by Meis would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of smoke detector in a fire suppression system would have yielded predictable results, namely, detecting smoke that comes from smoldering/fire hazard, for prompt detection and suppression of fire. 
In addition, the combined ionizing photoelectric smoke detector has also been taught by Meis to have the benefit of faster detection time compared to conventional approaches (par. 22), which essential in life saving system.

Re claim 2, Holland, as modified, discloses the automatic fire suppression system of claim 1, wherein the automatic fire suppression system (fig. 2) is mountable (capable of) to an underside of a hood of a vehicle (see fig. 1, Holland).  

Re claim 9, Holland, as modified, discloses the automatic fire suppression system of claim 1, wherein the at least one extinguishing agent (par. 35) is a compressed gas (once propellant in Holland is activated, it’s a compressed gas).  

Re claim 10, Holland, as modified, discloses the automatic fire suppression system of claim 1, wherein the at least one extinguishing agent is effective to suppress Class B and Class C fires (Holland, par. 18, for fuel and electrical components in the vehicle).  

Re claim 17, Holland an automatic vehicle engine compartment fire suppression system (fig. 2) comprising: 
an extinguishing agent reservoir (104) having a closable opening (outlet 330 that is closed by rupture disk 322, which can be open to release the extinguishing agent when system is activated) for retaining at least one extinguishing agent (par. 39); 
a propellant (par. 46) operatively connected to the extinguishing agent reservoir; 
a distribution component (106, 112, 108) comprising a plurality of individual nozzles (108) for dispensing the at least one extinguishing agent comprising a plurality of orifices (108); and 
a detection component (414, 422) comprising heat sensor (414) and a smoke detector (422) for detecting heat and smoke and triggering the release of the at least one extinguishing agent (par. 54); 
a mounting component (means for installing inside the vehicle, see fig. 1) for attaching the automatic vehicle engine compartment fire suppression system to an underside of a hood of a vehicle (the system shown in fig. 2 can be attached under the hood); and 
wherein the least one extinguishing agent is effective to suppress Class A (film forming surfactant can be effective for rubber and plastic tubing fire in vehicle), Class B (fuel, par. 18) and Class C (electrical inside vehicle, par. 3) fires; and 
wherein the detection component (414, 412) further comprises a control element (processor 402; par. 47, 48) in electrical communication with a power source (par. 17: “The system is able to detect a fire and automatically activate under the right circumstances … The system can be integrated into the vehicle's battery or other stored energy device if power is necessary to activate the fire suppression system”) for releasing the propellant and activating the alarm (alarm as modified in view of Icove, see below). 
	a) Holland does not teach the heat sensor 414 is a type that detect rate of rise heat sensor, and that the system has an alarm for alerting the vehicle's occupants.
However, Icove discloses an automatic fire suppression system that utilize a rate of rise heat sensor 140 (par. 33: “Combination rate-of-rise, fixed temperature thermal detectors 140 are located approximately every other window pane which operate, for example, at a rate-of-rise of 15° F. per minute or a fixed temperature of one of 135° and 194° F”). Icove further teaches the system having an alarm for alerting the occupants and fire department (par. 49 and 102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Icove to substitute a generic heat sensor in Holland with the rate-of-rise heat sensor and alarm taught by Icove. The substitution of one known element (generic heat sensor) as taught by Holland with another (rate-of-rise heat sensor) as taught by Icove would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the heat sensor would have yielded predictable results, namely, detecting heat in a fire scenario to trigger fire suppression. 
	b) Holland does not explicitly teach the mounting component is a magnetically mounting type. 
Whitney further teaches a mounting component for magnetically (par. 55, magnetic plate) attaching the automatic fire suppression system to a surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Whitney to utilize magnet or adhesive for mounting the system to a surface of the vehicle. The substitution of one known element (generic mounting/installation) as taught by Holland with another (magnetic mounting) as taught by Whitney would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the mounting component would have yielded predictable results, namely, securing the suppression system to a desired surface for fire protection of the designated space. 
c) Holland does not explicitly teach the smoke detector is a combination of ionizing and photoelectric type. 
However, Meis teaches a fire protection system, in the same field of endeavor, that utilize a detector 237 (fig. 2) that is a combination of photoelectric and ionizing smoke detector (par. 21: “The detector 237 may be a photoelectric detector for detecting fire and/or smoke, an ionization detector for detecting fire and/or smoke, or a combination of the two in a common detector housing”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Meis to substitute the generic smoke detector in Holland with the combined ionizing photoelectric smoke detector. The substitution of one known element (generic smoke detector) as taught by Holland with another (combined ionizing photoelectric smoke detector) as taught by Meis would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of smoke detector in a fire suppression system would have yielded predictable results, namely, detecting smoke that comes from smoldering/fire hazard, for prompt detection and suppression of fire. 
In addition, the combined ionizing photoelectric smoke detector has also been taught by Meis to have the benefit of faster detection time compared to conventional approaches (par. 22), which essential in life saving system.

Re claim 20, Holland, as modified, discloses the automatic fire suppression system of claim 17, wherein the extinguishing agent reservoir comprises a rupture disc (322, Holland).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9, 10, 17, 20 have been considered but are moot in view of the new ground of rejection.
With regard to the argument toward primary reference Holland’s teaching against claims 1 and 17: 
a) Applicant argues that the rupture disc taught by Holland is not closable once ruptured (Remarks page 5). 
The examiner respectfully disagree with this interpretation as the current claim language does not require a rupture disc to be re-closable once it’s ruptured neither does it require the rupture disc comprising a re-closable opening. Instead, the language of claim 1 recites: “an extinguishing agent reservoir comprising … a closable opening”, and Holland teaches an outlet opening at 330 that is closable/closed by the rupture disc 322, as shown in fig. 3, paragraph 39. Therefore, Holland’s outlet opening at 330 meets this limitation of the claim. There is no written support in applicant’s disclosure that indicates applicant’s rupture disc can be re-closed once ruptured.
b) Applicant argues that the nozzles 108 of Holland does not meet limitation: “a plurality of individual nozzles” as amended into claims 1 and 17 as they are mere orifices (Remarks page 5). 
Th examiner notes that figure 1 of Holland labels two separate/individual structures as the nozzles 108. While each of the nozzle structures 108 are shown to have plural orifices, that is not relevant or excluded by the claim language. 
c) Applicant argues that Whitney does not teach the system itself requiring a magnetic mounting component to mount to an underside of a vehicular hood, but just a mere magnetic plate that could be used to mount the system to the underside of a range in paragraph 55 (Remarks 7).
Firstly, the examiner makes note that the claim language in question recites: “a magnetic mounting component for attaching the automatic vehicle engine compartment fire suppression system to an underside of a hood of a vehicle”, in which, the underlined limitation constitute a limitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the vehicle is neither a positive limitation or intended to be encompassed in the claim as part of the suppression system, therefore the limitation above is addressed with limited patentable weight. The scope of the claim limitation only requires a magnetic mounting component capable of attaching the system to a vehicle.
	More importantly, paragraph 72 of Whitney explicitly states that the device can be used in vehicles, and paragraph 55 indicates the mounting means can be a magnetic mounting component, i.e. magnetic plate.  
The examiner maintains that Whitney provides sufficient evidence to show that it would be obvious for one of ordinary skill in the art that magnetic mounting component is known and would be obvious to utilize such component for mounting a system to an underside of a hood, whether it’s a hood of a vehicle or of a range. 
The prior art rejections are maintained for the reasons provided above. Amended limitations of the smoke detector, heat detector, and control element are addressed above via the new combination of references, therefore applicant’s argument are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752